Case 8:20-cv-00998-MWF-ADS Document 11-4 Filed 07/20/20 Page 1 of 5 Page ID #:69




                          EXHIBIT 2
Case 8:20-cv-00998-MWF-ADS Document 11-4 Filed 07/20/20 Page 2 of 5 Page ID #:70




                           RIVIAN ELECTRIC ADVENTURE VEHICLES
                            PRE-ORDER TERMS AND CONDITIONS

  These Pre-Order Terms and Conditions (these “Terms”) govern the placing of a pre-order
  (“Pre-Order”) with Rivian Automotive, LLC (“Rivian” or “we” or “us”) for an Electric
  Adventure Vehicle (“Vehicle”). Please read all of these Terms carefully before submitting
  your Pre-Order. By submitting your Pre-Order, you agree to be legally bound by these
  Terms.

  1.     No Obligations.

  Each Pre-Order you submit for a Vehicle acts as a deposit for a future purchase of the Vehicle.
  You are under no obligation to purchase a Vehicle from us, and we are under no obligation
  to supply you with a Vehicle.

  These Terms do not constitute an agreement for the sale of a Vehicle and do not lock in
  pricing, a firm production slot, a firm delivery date, or specific Vehicle configuration. To
  complete the purchase or lease of a Vehicle, you will need to execute Rivian’s standard
  Agreement to Purchase [or Lease] (“Final Sales Agreement”) which will include additional
  terms and conditions, including the final price sheet for the Vehicle. Additional payment for
  the Vehicle, including taxes and other governmental fees, will be required at that time.

  We may decline Pre-Orders to avoid over-subscription or as we deem appropriate in our sole
  discretion. If your Pre-Order is declined, you will be notified and your Pre-Order payment
  will be refunded.

  2.     Pre-Order Eligibility: Age and Residency; Entity Pre-Orders.

  You must be at least 18 years of age and a resident of the United States, Canada or Mexico to
  Pre-Order a Vehicle. By agreeing to these Terms, you represent and warrant to us that you
  are at least 18 years of age and a resident of either the United States, Canada or Mexico. If
  you are pre-ordering a Vehicle on behalf of a company, organization or entity (an “Entity”)
  located in the United States, Canada or Mexico, you represent and warrant that (x) you have
  the authority to bind that Entity to these Terms and (y) such Entity agrees to be bound by
  these Terms.

  3.     Registration.

  When placing a Pre-Order for a Vehicle, you will be required to provide certain information,
  such as your address and billing information. You represent and warrant that all such
  information is accurate, and you shall ensure that such information is kept current. Rivian
  shall have no responsibility or liability for inaccurate information or information that later
  becomes outdated, and shall have no obligation to make efforts to determine the correct
  contact or shipping information. You can update your information at any time prior to your
  product being shipped by sending an email to preorders@rivian.com.
Case 8:20-cv-00998-MWF-ADS Document 11-4 Filed 07/20/20 Page 3 of 5 Page ID #:71




  4.     Payment.

  You will be charged a fee of $1,000 (the “Pre-Order Fee”) when you place your Pre-Order
  with us. Placing a Pre-Order with us constitutes your express agreement to be charged the
  Pre-Order Fee using your provided payment method. Your payment will be held by Rivian
  in a separate account designated solely for Pre-Orders and released for application towards
  the final sales price of the Vehicle when you execute the Final Sales Agreement.

  5.     No Guarantee of Shipping Date.

  You are pre-ordering a Vehicle that will be produced for you in the future and your priority
  will be set by the date of payment on your Pre-Order. The actual date for shipping for any
  accepted Pre-Order will depend on a variety factors, including the date of payment on your
  Pre-Order, our manufacturing schedule, and the execution of the Final Sales Agreement.
  There is no guarantee as to shipping date based on your Pre-Order.

  6.     Cancellation/ Refund.

  You can cancel your Pre-Order and receive a full refund at any time by sending an email to
  preorders@rivian.com with your Pre-Order confirmation number. You will receive your
  refund within approximately 3 business days. Rivian promotional items, if any, received at
  the time of Pre-Order are yours to keep even after cancellation.

  7.     Vehicle Configuration and Battery Range.

  You understand that we may not have completed the development of the Vehicle or begun
  manufacturing the Vehicle at the time of your Pre-Order. You further understand that the
  Vehicle’s battery range and other available features at the starting price have not yet been
  determined. By agreeing to these Terms, you represent and warrant to us that you
  understand that the Vehicle configuration may change prior to execution of the Final Sales
  Agreement.

  8.     Privacy Policy and Terms of Use.

  The information you provide with your Pre-Order will be used in accordance with our
  Privacy Policy and Terms of Use, each of which is incorporated herein by reference and
  available on our website. Please read our Privacy Policy and Terms of Use carefully to
  understand Rivian’s practices regarding your information and how it will be treated. If you
  have questions regarding our Privacy Policy or Terms of Use, you should contact us by email
  at info@rivian.com.

  9.     Force Majeure.

  Your Pre-Order does not create liability for Rivian or you for any failure to perform due to
  an event beyond our control, including, but not limited to, any Act of God, terrorism, war,
Case 8:20-cv-00998-MWF-ADS Document 11-4 Filed 07/20/20 Page 4 of 5 Page ID #:72




  political insurgence, insurrection, riot, civil unrest, act of civil or military authority, uprising,
  unavailability of materials, strike, earthquake, flood or any other natural or man-made
  eventuality outside of our control.

  10.    Entire Agreement, Modification and Severability.

  We reserve the right, at our discretion, to change these Terms at any time. If for any reason
  a court of competent jurisdiction finds any provision, or portion thereof, to be unenforceable,
  the remainder of these Terms shall continue in full force and effect and the unenforceable
  provision shall be deemed to be modified solely to the extent necessary to make it
  enforceable. This Agreement represents the entire agreement governing your Pre-Order.

  11.    Assignment.

  You may not assign your rights under these Terms (or your Pre-Order) without our express
  prior consent.

  12.    Limitation of Liability.

  UNDER NO CIRCUMSTANCES WHATSOEVER, SUBJECT ONLY TO THE LIMITS OF
  APPLICABLE LAW, SHALL RIVIAN BE LIABLE TO YOU FOR ANY DIRECT, SPECIAL,
  CONSEQUENTIAL, PUNITIVE, INDIRECT, OR INCIDENTAL DAMAGES OF ANY KIND
  WHATSOEVER, INCLUDING LOST PROFITS, LOSS OF BUSINESS OR LOSS OF OPPORTUNITY,
  REGARDLESS OF THE BASIS OR CIRCUMSTANCES OF ANY CLAIM, DAMAGE, LOSS OR
  EXPENSE, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE,
  AND REGARDLESS OF WHETHER WE HAVE BEEN ADVISED OF THE POSSIBILITY OF ANY
  CLAIMS, DAMAGES, LOSSES OR EXPENSES.

  IN THE EVENT THAT WE ARE HELD LIABLE FOR ANY CLAIMS, DAMAGES, COSTS OR
  EXPENSES UNDER, ARISING OUT OF, OR WITH RESPECT TO THESE TERMS OR YOUR PRE-
  ORDER, OUR LIABILITY SHALL NOT EXCEED, IN THE AGGREGATE, THE AMOUNT OF YOUR
  PRE-ORDER FEE.

  13.    Applicable Law and Class Action Waiver

  These Terms, its subject matter and its formation, and any related non-contractual disputes
  or claims, are governed by the laws of the State of Michigan. Rivian and you agree that the
  United States District Court for the Eastern District of Michigan, the Third Circuit Court,
  Wayne County, Michigan or the 35th Judicial District Court, Plymouth, Michigan has
  exclusive jurisdiction to settle any dispute, controversy or claim arising from or connected
  with these Terms. Rivian and you consent to the jurisdiction of the Michigan courts and
  waive any objections as to personal jurisdiction or as to the laying of venue in such courts
  due to inconvenient forum or any other basis.
Case 8:20-cv-00998-MWF-ADS Document 11-4 Filed 07/20/20 Page 5 of 5 Page ID #:73




  IN ADDITION, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NO CLAIM
  UNDER THIS AGREEMENT SHALL BE JOINED TO ANY OTHER CLAIM FROM OTHER
  CURRENT OR FORMER USERS OF THE SITE OR OTHERWISE RELATED TO THE VEHICLES
  OR ANY OTHER PRE-ORDERS. NO CLAIM BROUGHT UNDER THIS AGREEMENT SHALL
  PROCEED AS A CLASS ACTION.

  FURTHER, YOU HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR
  PROCEEDING ARISING OUT OF OR RELATING TO THESE TERMS, WHETHER NOW EXISTING
  OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
  OTHERWISE. YOU AGREE THAT WE MAY FILE A COPY OF THIS PARAGRAPH WITH ANY
  COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
  AGREEMENT AMONG US TO IRREVOCABLY WAIVE TRIAL BY JURY AND THAT ANY ACTION
  OR PROCEEDING WHATSOEVER BETWEEN US RELATING TO THESE TERMS SHALL
  INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
  WITHOUT A JURY.
